DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14, 2022 has been entered.
 	Claim 9 is cancelled, and claims 1-8 and 12-15 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-8 and 12-15 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification lacks an adequate written description of the invention.  There is no basis for “wherein at least one spilling groove is recessed into the first supporting protrusions of and the first supporting protrusions of the first plate have a contour larger than the second supporting protrusions of the second plate, or the first supporting protrusions of the first plate have a contour smaller than the second supporting protrusions of the second plate” as recited in claim 1.  As disclosed, the spilling groove (e.g. the embodiments in Figures 6-11) and the different contour sizes (e.g. the embodiments in Figures 4-5) are alternative structures, i.e. all providing spillover for soldering filler.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-8 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (9,721,869) in view of Patel et al. (4,600,053) and Revel et al. (9,573,852).
	Sun (Figures 1-3) discloses a vapor chamber 1, comprising:
	a first plate 11 (upper housing) having an outer surface, an inner surface, an unlabeled sealing edge extending outwardly at a periphery of the first plate 11, a level difference being formed between the first plate 11 and the sealing edge, and a plurality of first supporting protrusions 141 being formed on the inner surface of the first plate 11;
	a second plate 11 (lower housing) having an outer surface and an inner surface, the inner surface of the second plate being spaced apart from the inner surface of the first plate, and the 
but does not disclose a brazing structure having a sealing portion and a plurality of connecting portions, the sealing portion being fixed between the second plate 11 and the sealing edge of the first plate 11, and the connecting portions being respectively disposed between the first supporting protrusions 141 of the first plate 11 and the second supporting protrusions 142 of the second plate 11, 
	at least one spilling groove recessed into the first supporting protrusions 141 of the first plate 11, nor
the first supporting protrusions 141 of the first plate 11 have a contour larger than the second supporting protrusions 142 of the second plate 11.
	Patel et al. discloses a vapor chamber (i.e. evaporator for an air conditioning system, column 1, lines 29-31), comprising:
	a first plate 12 (upper) having an outer surface, an inner surface, an unlabeled sealing edge (Figure 2) extending outwardly at a periphery of the first plate 12, a level difference being formed between the first plate 12 and the sealing edge (Figure 1), and a plurality of first supporting protrusions 40-1 being formed on the inner surface of the first plate 12;
	a second plate 12 (lower) having an outer surface and an inner surface, the inner surface of the second plate 12 being spaced apart from the inner surface of the first plate 12 (Figure 1), and the second plate 12 covering the first plate 12 to define a chamber 14, and a plurality of second supporting protrusions 40-2 being formed on the inner surface of the second plate 12; and
	a brazing structure (column 4, lines 31-37) having a sealing portion and a plurality of connecting portions (one shown in Figure 5), the sealing portion being fixed between the second 
wherein the first supporting protrusions 40-1 of the first plate 12 have a contour larger than the second supporting protrusions 40-2 of the second plate 12 for the purpose of facilitating manufacture.
	Revel et al. (Figures 1A-E) discloses a brazed structure comprising:
	a first plate 10 having an inner surface 10a;
	a second plate 20 having an inner surface 20a; and
a brazing structure 42 including at least one spilling groove 101 of the first plate 10 for the purpose of improving the brazed joint strength.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Sun a brazing structure having a sealing portion and a plurality of connecting portions, the sealing portion being fixed between the second plate and the sealing edge of the first plate, and the connecting portions being respectively disposed between the first supporting protrusions of the first plate and the first supporting protrusions of the second plate, wherein the first supporting protrusions of the first plate have a contour larger than the second supporting protrusions of the second plate for the purpose of facilitating manufacture as recognized by Yamamoto et al., and employ in Sun the brazing structure including in a spilling groove on the first plate for the purpose of improving the brazed joint strength as recognized by Revel et al..
Regarding claim 5, Figures 1 and 3 of Sun discloses a capillary layer 12 disposed on the inner surface of the first plate 11 (upper housing).
Regarding claim 6, Figure 3 of Sun discloses a plurality of through holes are defined on the capillary layer 12 corresponding to the first supporting protrusions 141 of the first plate 11, the first supporting protrusions 141 are inserted though the respective through holes, and the capillary layer 12 is thereby attached on the inner surface of the first plate 11.

Regarding claim 12, Figures 1A and 1E of Revel et al. disclose the at least one spilling groove 101 has a cross section of a rectangular shape.
	Regarding claim 13, Figures 1A and 1E of Revel et al. disclose a plurality of spilling grooves 101, 201 is recessed into the first plate 10 and the second plate 20.
 	Regarding claim 14, as applied to claim 12 above, the claim limitations are met.
Regarding claim 15, Figures 1-2 of Sun disclose the sealing portion and the connecting portions are identical in thickness.

	Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (9,721,869) in view of Patel et al. (4,600,053) and Revel et al. (9,573,852) as applied to claim(s) 1, 5-6, 8 and 12-15 above, and further in view of Takahashi et al. (2020/0025458).
	The combined teachings of Sun, Patel et al. and Revel et al. lacks the vapor chamber 1 having a thickness ranged from 0.1 to 0.8 mm.
	Takahashi et al. (Figures 1-3) discloses a vapor chamber 1, comprising:
	a first plate 10 having an outer surface, an inner surface 12, a sealing edge 14 extending outwardly at a periphery of the first plate 10, a level difference being formed between the first plate inner surface 12 and the sealing edge 14, and a plurality of first supporting protrusions 13 being formed on the inner surface 12 of the first plate 10;

wherein the vapor chamber 1 has a thickness T0 of 0.5 mm (paragraph 115, last sentence) for the purpose of optimizing space requirements.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Sun, Patel et al. and Revel et al. the vapor chamber having a thickness T0 of 0.5 mm for the purpose of optimizing space requirements as recognized by Takahashi et al..
Regarding claim 3, Takahashi et al. (paragraph 151, first sentence) discloses the first plate 10 and second plate 20 are respectively made of copper.
Regarding claim 4, Figure 3 of Takahashi et al. (paragraph 115, last sentence) discloses the first plate 10 and the second plate 20 have a thickness, T1, T2 of 200 µm (i.e. 0.2 mm).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (9,721,869) in view of Patel et al. (4,600,053) and Revel et al. (9,573,852) as applied to claim(s) 1, 5-6, 8 and 12-15 above, and further in view of Yamamoto et al. (6,397,935).
	The combined teachings of Sun, Patel et al. and Revel et al. lacks a plurality of reliefs formed on the inner surface of the second plate 11 (lower housing) by etching and at least one steam channel is enclosed by the reliefs.
Yamamoto et al. (Figure 16A) discloses a vapor chamber, comprising:

	a second plate 21 having an outer surface and an inner surface, the inner surface of the second plate 21 being spaced apart from the inner surface of the first plate 20, and the second plate 21 covering the first plate 20 to define a chamber; and
a plurality of reliefs 51 formed on the inner surface of the second plate 21 by etching (column 9, lines 43-45) and at least one steam channel is enclosed by the reliefs 51for the purpose of facilitating heat transfer with the working fluid.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Sun, Patel et al. and Revel et al. a plurality of reliefs formed on the inner surface of the second plate by etching and at least one steam channel is enclosed by the reliefs the purpose of facilitating heat transfer with the working fluid as recognized by Takahashi et al..

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground of rejection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763